El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El caso seguido contra el recurrido Ruiz Lebrón por delito de apropiación ilegal agravada se llamó para juicio ante la Sala de Aguadilla del Tribunal Superior el 2 junio, 1980, sin que comparecieran ni el acusado ni su abogado. Había en el expediente una moción de suspensión suscrita por el defensor que el tribunal estimó, haciendo un nuevo señalamiento para 21 agosto, 1980 mas informado por el fiscal de que para la nueva fecha ya no estaría en Puerto Rico el contador Gregorio P. Narvasa, de la firma Peat Marwick Mitchell & Co., testigo esencial de cargo, el juez ordenó que se le tomara deposición el 12 junio, 1980 en presencia del acusado y su abogado. La minuta de ese día 12 informa que se tomó la deposición en el tribunal, en cuyo acto participó el abogado Sr. Medina en represen-tación del acusado. El juicio empezó el 2 diciembre, 1980 y la defensa objetó la presentación al jurado de la grabación del testimonio de Narvasa, obtenido en la deposición. El tribunal sostuvo la objeción de la defensa, y al recurrir el Estado expedimos certiorari el 9 febrero, 1981.
Tanto el acusado recurrido como el ilustrado juez superior fundamentan el criterio de exclusión de la depo-sición tomada al contable Narvasa en dos planteamientos: (a) que las Reglas de Procedimiento Criminal no permiten ese recurso al fiscal; y (b) que la presencia física del acu-sado en la toma de deposición es parte de su derecho cons-titucional “a carearse con los testigos de cargo” (Consti-tución E.L.A., Art. II, Sec. 11), vulnerado en este caso por la ausencia del acusado de dicho acto.
*438—A—
El desbalance que en el Procedimiento Criminal señala el apelado al autorizar la Regla 94 (1) el remedio de deposición en caso de necesidad únicamente para la defensa, no derrota la justicia. Dicha Regla 94 corresponde a la federal Núm. 15 enmendada desde el 1975 para extender al Gobierno el derecho a tomar deposiciones, predicado el avanzado texto, como el nuestro en circunstancias excepcionales que afectan el mejor interés de la justicia. (2) 1 Wright; Federal Practice and Procedure, Sec. 241, Supto. 1978. En Puerto Rico, a falta de la enmienda habilitadora del Procedimiento Criminal, hay remedio en las Reglas de Evidencia cuyas normas de prueba de referencia admisible por excepción han servido para implementar el fundamental derecho del acusado a la confrontación. (3) Creado el remedio originalmente para la defensa, un enjuiciamiento racional debe proveer una correlativa autoridad al Estado en condiciones de necesidad, pues la *439gestión del fiscal para que el crimen no quede impune es parte de la misma justicia cuyo fracaso nadie quiere y que el tribunal está llamado a vindicar.
La vigente Regla 64 de Evidencia declara admisible, como excepción a la regla de prueba de referencia, cuando el declarante no está disponible (4) para testificar en juicio, la deposición tomada, si es ofrecida contra una persona que tuvo la oportunidad de contrainterrogar.
La garantía constitucional del derecho de confrontación no veda las excepciones a la prueba de referencia establecidas en las Reglas de Evidencia de las cuales son ejemplo clásico la declaración del moribundo (dying declaration) y el testimonio prestado en el juicio anterior por un testigo subsiguientemente fallecido. Dutton v. Evans, 400 U.S. 74, 80 (1970). En Dutton, hubo negación substancial del derecho a confrontación del acusado Evans al admitirse en evidencia en un caso de pena capital, el testimonio de un preso de apellido Shaw, compañero de celda del coacusado Williams, en que relata que de regreso éste a la cárcel luego del acto de lectura de la acusación, el testigo le preguntó cómo había salido en la corte y que el acusado Williams contestó, “Si no fuera por el sucio hijo de perra Alex Evans, no estaríamos metidos en esto ahora”. Pág. 77. Surge la cuestión de confrontación porque inducía al jurado a inferir que el co-acusado Williams había señalado a Evans como autor del asesinato pues culpaba a Evans por su difícil situación. No obstante, el Supremo federal encontró en dicho testimonio signos de confiabilidad (indicia of reliability) determinantes de que propiamente puede someterse al jurado aunque no haya habido confrontación *440con el declarante Williams. “Las decisiones del [Tribunal Supremo de Estados Unidos] han sentado con claridad que el propósito de la Cláusula de Confrontación es propiciar una preocupación práctica por la corrección del proceso determinante de la verdad en los juicios criminales y ase-gurar que ‘el juzgador de hechos [tenga] una base satisfac-toria para evaluar la veracidad del testimonio anterior’.” Dutton, supra, pág. 89.
Comparado con Dutton, el perjuicio que a su derecho de confrontación alega el recurrido en el presente caso es leví-simo. Su alegación nace con cuestionable mérito, conside-rando que fue su moción de suspensión del juicio lo que impidió al testigo contable Narvasa testificar en corte abierta, y lo que obligó al fiscal a recurrir al medio excep-cional de la deposición en vista de que en la nueva fecha de juicio el testigo ya habría abandonado a Puerto Rico y el Estado se quedaría sin prueba. Mas este acusado tuvo una plena oportunidad de repreguntar en el acto de toma de deposición, y su abogado presente hizo uso irrestricto de ese derecho y de tal modo quedó cumplida la garantía constitucional de confrontación. En Pueblo v. Vargas, 74 D.P.R. 144, 149 (1952), este Tribunal adoptó el criterio de Wigmore que identifica la confrontación con la oportu-nidad de contrainterrogar y que considera secundaria y prescindible la “mínima ventaja” que para el acusado representa la observación por el tribunal del comporta-miento del testigo en la silla testifical. 5 Wigmore, Evidence § 1365, pág. 28 (Chadbourn rev. 1974). Después de Vargas, supra, Wigmore ha reafirmado esa posición, espe-cialmente en lo que respecta a prescindir por razón de necesidad de la llamada evidencia de comportamiento (demeanor-evidence), y citamos:

See. 1396. Presencia del testigo ante el tribunal puede dis-pensarse si no está disponible.

Finalmente la cuestión sobre el derecho de confrontación con los testigos contrarios se reduce esencialmente a si hay *441un derecho a contrainterrogar. Si ha habido contrainterro-gatorio, ha habido confrontación. La observancia del dere-cho a contrainterrogar . . . dispone de cualquier objeción basada en el referido derecho de confrontación.
Sin embargo, la ventaja secundaria que incidentalmente provee al tribunal la presencia del testigo —la evidencia de comportamiento— es elemento sobre el que debe insistirse siempre que pueda conseguirse. Nadie duda que es alta-mente deseable, siempre que esté disponible. Pero es mera-mente deseable. Cuando no está disponible, toda exigencia desaparece. No es parte esencial del concepto de confron-tación; no descansa en mejor base que otra evidencia a la que se atribuye especial valor; y así como el original de un documento o un testigo preferido pueden dispensarse en caso de indisponibilidad, también puede prescindirse de la evidencia de comportamiento de ser necesario. Por lo tanto, en el supuesto que el requisito indispensable de contrainte-rrogatorio se haya cumplido, lo que resta por inquirir es si la evidencia de comportamiento, derivada de la presentación del testigo ante el tribunal, está disponible. (5) (Énfasis en el original.)
—B—
La ausencia física del acusado del acto de deposición ha sido invocada fuera de toda proporción. Parte de las circunstancias excepcionales que en el presente caso justifican la necesidad de obtener evidencia fuera del juicio son: que el día en que se llamó el caso por primera vez para juicio, el testigo Narvasa compareció al tribunal, enteramente disponible para ambas partes y que la causa directa de que no se entrara a juicio estuvo en la moción de suspensión presentada por el acusado; que éste no se presentó a juicio ese día aparentemente descansando en que se decretaría la suspensión, hábito que todavía grava el enjuiciamiento criminal; que el juez señaló la deposición para diez días después, el 12 junio, 1980 y el abogado del acusado entró a la misma sin traer a su representado, sin levantar objeción alguna ni mucho menos plantear que en. *442el contrainterrogatorio necesitaba de la presencia de su cliente; y que no se ha alegado ni demostrado que la ausencia física del acusado perjudicara en forma alguna la confrontación entre defensor y testigo. El derecho de con-frontación fue cumplido en su integridad. Si algún dere-cho tuviere el acusado a un careo personal y directo con el testigo tanto su conducta negándose a comparecer a juicio, como su moción de suspensión del mismo impiden que pueda ahora aprovecharse de la anomalía procesal por él provocada. Hay amplio indicio de renuncia a estar pre-sente, como lo hay en el abogado que participó sin objeción alguna en el acto de deposición, sin la presencia del acu-sado. Hubo una patente renuncia a tal presencia dentro de la significativamente mayor facultad del defensor a re-nunciar el derecho a carearse con los testigos de cargo sin consultar con el acusado. Pueblo v. Figueroa, 77 D.P.R. 188, 205 (1954).
La confrontación que garantizan la Sexta Enmienda y el Art. II, Sec. 11 de nuestra Constitución se cumple con la oportunidad de contrainterrogar, sin que sea indispensable la presencia del acusado. No está irremisiblemente atada al encuentro físico, al enfrentamiento nariz con nariz entre testigo y acusado, que en términos de depuración del testimonio no es ni sombra de! eficaz escrutinio, del potencial de descubrimiento de la verdad que es el objetivo constitucional y esencia del contrainterrogatorio formulado por el abogado defensor. “El principal y esencial propósito de la confrontación es asegurar al oponente la oportunidad de contrainterrogar. El adversario exige confrontación, no con el vano propósito de mirar el testigo, o para que éste los mire a él, sino con el propósito de contrainterrogatorio que sólo se logra mediante la directa formulación de preguntas y la obtención de respuestas inmediatas.” (Énfasis del autor.) 5 Wigmore, op. cit, pág. 150. El careo en silencio con los testigos de cargo sería un gesto simbólico y el Derecho no se nutre con ritos. *443Sobre este extremo dice McCormick: “Lo que importa . . . es el requisito de que la parte contra quien se ofrece el anterior testimonio . . . debe tener una razonable oportu-nidad de contrainterrogar. Esta requiere que el acusado o su abogado debe haber estado presente en la vista anterior, o debe haber tenido adecuado aviso y oportunidad para comparecer. El contrainterrogatorio en sí, natural-mente, no es esencial si la oportunidad fue ofrecida y .renunciada.” (Énfasis nuestro.) McCormick, Law of Evidence, St. Paul, Minnesota, West Publishing Co., 1954, pág. 482. Veinte años después Wigmore se expresa sobre la presencia o ausencia del acusado en el acto de confron-tación, así: “La ausencia de la propia parte del tribunal durante el contrainterrogatorio, difícilmente puede perju-dicar su oportunidad de contrainterrogar; toda vez que su comparecencia mediante abogado obtiene para él todo bene-ficio del derecho.” (Énfasis en el original.) Wigmore, op. cit., pág. 146. Así reducida la presencia física del acusado a elemento secundario del derecho de confrontación, y siendo ésta renunciable en su totalidad, es superfluo todo debate respecto a la ausencia física del aquí recurrido del acto de toma de deposición, al que se allanó el abogado desde un principio pues de otro modo no hubiese obtenido la suspen-sión del juicio, y al que prefirió ir sin la compañía del acu-sado en ejercicio del sano juicio del defensor y dentro de la facultad reservada al abogado, como técnico conocedor del Derecho, de tomar las decisiones que mejor sirven el interés de su cliente. La explícita conducta del abogado destaca con relieve inconfundible la renuncia del acusado de cualquier derecho, llámese secundario o de cualquier otro modo, a una confrontación ocular con el testigo.
El derecho a estar presente durante el contrainterrogatorio es renunciable. De mayor consecuencia es la renuncia a estar presente en el juicio y sin embargo se toma como tal si al comenzar el juicio, el acusado informado de los cargos en su contra por haber asistido al acto *444de lectura de la acusación, no comparece al tribunal. Pueblo v. Bussman, 108 D.P.R. 444 (1979).
La renuncia del derecho de confrontación no exige una forma o método particular. “El derecho a confrontar los testigos es un privilegio personal, que al igual que cualquier otro derecho constitucional, puede renunciarse por el acusado. Desde luego que la renuncia ha de ser voluntaria y con conocimiento del derecho que se renuncia, pero puede realizarse en cualquiera de las formas convencionales, como consentimiento expreso, omisión de reclamar el derecho a tiempo, o por conducta inconsistente con el propósito de insistir en el mismo.” 2 Jones, Evidence, Cap. 6, See. 6:42, pág. 77 (6ta ed., 1972). “[E]l uso de este tipo de evidencia extrajudicial contra el acusado plantea una cuestión tan técnica y compleja bajo la Cláusula de Confrontación que la decisión del abogado defensor debe por lo regular obligar a su cliente. En otras palabras, es justo considerar como renuncia, una estipulación para la toma de dicho testimonio, o la falta de objeción cuando se ofrece.” 4 Louisell & Mueller, Federal Evidence, Sec. 418, pág. 166 (1980). (Énfasis nuestro.)
Desde el año 1954 McCormick favorecía el uso por el fiscal de la deposición o testimonio anterior cuando no estuviere disponible el testigo, pero tenía reservas en cuanto a su admisibilidad por falta del estatuto habilita-dor. Se expresaba así:
Una vez que las cortes han permitido el uso por el Estado de testimonio en vista preliminar o en un juicio anterior, no hay principio bajo el cual pueda excluirse la toma y uso de una deposición por el Estado. Pero la ausencia de estatuto habilitador en la mayoría de los estados es fuente de duda, y suficiente obstáculo. La necesidad de tal estatuto para evitar el fracaso de la justicia (flouting of justice) ha sido señalada por el American Law Institute y desde el año 1944 por un eminente comité asesor designado por el Tribunal Supremo de los Estados Unidos. McCormick, op. cih, págs. 485-486. (Énfasis nuestro.)
*445En el último cuarto de siglo surgieron con profusión los estatutos habilitadores en Reglas de Procedimiento Criminal y de Evidencia que allanaron el camino hacia una mejor justicia. En la jurisdicción federal se aprobó la Regla 15 de Procedimiento Criminal, enmendada en 1975 para equiparar los medios del Estado con los del acusado en lo que concierne a la admisión de deposiciones; y tanto en dicha jurisdicción como en Puerto Rico se han adoptado nuevas Reglas de Evidencia, entre ellas la 64, dirigidas a proteger la recta acción de la justicia de eventos frus-trantes como la muerte, impedimento, pérdida real o fin-gida de la memoria, retractación o simple negativa a declarar, y ausencia del testigo el día de la vista.
Mas toda preocupación constitucional con el recurso a la Regla 64(B)(1) de Evidencia (6) encuentra final reposo en la última opinión del Tribunal Supremo de los Estados Unidos que es Ohio v. Roberts, 448 U.S. 56 (1980), (7) en cuyo juicio se admitió en evidencia, en ausencia de la deponente, la transcripción del testimonio en vista preli-minar, en la que no hubo contrainterrogatorio formal por la defensa, de la única testigo de cargo para probar los de falsificación, recibo de propiedad hurtada y posesión de heroína. A modo de introducción, ratifica el principio ya anunciado en Mattox v. United States, 156 U.S. 237 (1895), de que la regla general de confrontación en el juicio, con todo su efecto benéfico y su valor para el acusado, debe *446ocasionalmente ceder a consideraciones de política pública y las necesidades del caso, porque en toda jurisdicción hay un marcado interés en la ejecución efectiva de la ley, y en el desarrollo y formulación precisa de las reglas de eviden-cia aplicables en procedimientos criminales, que deben responder a “condiciones cambiantes”. Ausente del juicio la testigo, que a diferencia del caso que nos ocupa no fue sometida al contrainterrogatorio “clásico”, el Supremo federal en Roberts, a la pág. 73, le reconoce confiabilidad a su testimonio y confirma la norma de California v. Green, 399 U.S. 149 (1970), que resume así: “Toda vez que hubo una adecuada oportunidad para contrainterrogar [al tes-tigo] y la defensa . . . aprovechó esa oportunidad, la trans-cripción . . . presenta suficiente indicio de confiabilidad (indicia of reliability) y ofrece ‘“al juzgador de hechos una base satisfactoria para evaluar la veracidad de la decla-ración anterior”’.” (Énfasis nuestro.)
Junto a la confiabilidad, el otro requisito para admisión del testimonio en ausencia del declarante es su condición de indisponibilidad, la que no satisface la exigencia constitucional de confrontación “a menos que el Ministerio Público haya realizado un esfuerzo de buena fe para conseguir su presencia en el juicio”. (Énfasis en el texto.) Barber v. Page, 390 U.S. 719, 724-725 (1968); Ohio v. Roberts, supra. En el presente caso la indisponibilidad del testigo Narvasa, creada por la suspensión del caso, es hecho admitido, pues el conocimiento por la defensa de que dicho testigo abandonaría a Puerto Rico y no estaría disponible en el juicio, fue factor determinante de su voluntaria participación en la toma de deposición.
Los hechos de este caso en que la defensa suspende el juicio, consciente de que el testigo, presente el día de la suspensión, no estará disponible para futuros señalamien-tos, y de que su testimonio es esencial para probar la acu-sación; y la participación del abogado en la toma de depo-sición, sin objeción ni reserva, en la que se valió de todos *447los recursos del contrainterrogatorio, para más tarde en el juicio impugnar el testimonio que con su conducta afir-mativa había dotado de todos los requisitos de admisibi-lidad; la ausencia de mérito en su reclamo aun en detalles que Wigmore llama secundarios o subordinados en la invocación de derechos constitucionales, actualiza la adver-tencia del Juez Cardozo en Snyder v. Massachusetts, 291 U.S. 97, 122 (1934), (citado en Dutton, ante):
Hay un peligro de que el Derecho penal sea llevado al desprecio —que el descrédito llegue a tocar las grandes inmunidades que garantiza la Decimocuarta Enmienda— si se permite que tenues posibilidades de perjuicio al acusado anulen la sentencia dictada por un tribunal con jurisdicción en acatamiento de la ley local, y pongan en libertad al culpable.
Aun cuando no mediara la renuncia efectiva por el recurrido de su derecho a confrontación, aparecen cumpli-dos a plenitud los requisitos de no-disponibilidad del tes-tigo y confiabilidad de la deposición, por lo que ésta es admisible en el juicio.

Con estos antecedentes y fundamentos, la resolución recurrida del Tribunal Superior, Sala de Aguadilla, será anulada, y el caso devuelto a instancia para continuación del juicio y procedimientos compatibles con esta opinión.

El Juez Presidente Señor Trías Monge no intervino. Los Jueces Asociados Señores Martín y Negrón García concurren en el resultado sin opinión. El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente.
-0-

 “REGLA 94. DEPOSICIONES
(a) Fundamentos; testigo bajo arresto. Si se demostrare que un testigo se encuentra en condiciones de no poder asistir o que se le ha impedido asistir al juicio o a cualquier vista, que su testimonio es esencial y que es necesario to-marle su deposición para evitar un fracaso de la justicia, el tribunal, en cual-quier tiempo después de la presentación de la acusación o denuncia podrá, a moción del acusado notificada a todas las partes, ordenar que el testimonio de dicho testigo se tome por deposición y que cualesquiera libros, papeles, documen-tos u objetos no privilegiados que se designen en dicha moción se presenten en el momento y lugar en que deba tomarse la deposición. Si se arrestare a un testigo por no haber prestado fianza para comparecer a un juicio o a una vista, el tribunal, a solicitud escrita del testigo arrestado notificada a las partes, podrá ordenar que se tome su deposición. Después de suscrita la deposición el tribunal podrá despachar al testigo.”


 Reza la introducción a la Regla 15 federal:

RULE 15. DEPOSITIONS

. . Whenever due to exceptional circumstances of the case it is in the interest of justice that the testimony of a prospective witness of a party be taken and preserved for use at trial, the court may upon motion of such party and notice to the parties order that testimony of such witness be taken by deposition. . . .” (Énfasis nuestro.)


5 Wigmore, Evidence § 1398, pág. 190 (Chadbourn rev. 1974).


 Regla 64 de Evidencia
“(A) Definición. No disponible como testigo incluye situaciones en que el declarante:
(5) está ausente de la vista y el proponente de su declaración ha desple-gado diligencia para conseguir su comparecencia mediante citación del tribunal.”


Wigmore, op. cit., págs. 154-155.


 Regla 64 de Evidencia
“(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referencia:
“(1) Testmonio anterior: Un testimonio dado como testigo en otra vista o una deposición tomada conforme a derecho del mismo u otro procedimiento, si es ofrecido contra una persona que en la ocasión en que se hizo la declaración ofreció la misma para beneficio o tuvo la oportunidad de contrainterrogar al declarante con un interés y motivo similar al que tiene en la vista.”


 Ohio v. Roberts distingue, al colocar en correcta perspectiva de hechos las anteriores decisiones de Barber v. Page, 890 U.S. 719, 722-725 (1968); y California v. Green, 399 U.S. 149 (1970).